United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.L., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Chamblee, GA, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 10-2278
Issued: July 14, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On September 10, 2010 appellant filed a timely appeal from a July 27, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
Appellant, a 42-year-old collections representative, filed a traumatic injury claim alleging
that she injured her left shoulder, arm and upper back on January 13, 2010 when some tables fell
against her. On February 17, 2010 Dr. Rohit M. Desai, a Board-certified internist, advised that
appellant was unable to work January 25 through March 11, 2010 due to employment-related
injuries to her shoulder, back and arm.2 He subsequently extended the period of disability
through March 15, 2010.
By decision dated March 22, 2010, OWCP denied appellant’s traumatic injury claim
because she failed to establish fact of injury.
1
2

5 U.S.C. § 8101 et seq.

Dr. Desai did not identify a specific date of injury or provide a history of injury. Furthermore, he did not
provide a specific diagnosis with respect to appellant’s reported shoulder, back and arm injuries.

On March 25, 2010 appellant requested a review of the written record. OWCP
subsequently received chiropractic treatment records for the period April through July 2010.
Appellant also submitted a June 26, 2010 report from her chiropractor, Dr. Shandreika Neal, who
diagnosed, inter alia, cervical, thoracic and lumbar sprains, brachial neuritis and lumbar disc
displacement. OWCP also received a May 11, 2010 report from Dr. Srihari R. Malempati, a
Board-certified general surgeon, who diagnosed cervical and upper thoracic strains with left
shoulder sprain secondary to fall of a heavy object. Dr. Malempati identified January 13, 2010
as the date of injury. Lastly, appellant submitted additional evidence from Dr. Desai. In a
March 17, 2010 note, he extended the period of disability through March 29, 2010. Dr. Desai
also provided an April 5, 2010 narrative report wherein he diagnosed cervical sprain/strain,
cervical intersegmental dysfunction, thoracic sprain/strain, left shoulder strain and left shoulder
tendinitis with bursitis. He identified January 13, 2010 as the date of appellant’s injury when
reportedly “tables fell on [her] upper back and left shoulder.” In an April 5, 2010 report,
Dr. Desai advised that appellant had recovered approximately 80 percent since her injury and she
was able to resume work with no heavy lifting.
In her July 27, 2010 decision, the hearing representative noted that the medical evidence
consisted of disability notes from Dr. Desai dated February 17, March 5 and 17, 2010. She also
noted chiropractic records for treatment beginning April 15, 2010. The hearing representative
did not reference Dr. Desai’s April 5, 2010 narrative report or Dr. Malempati’s May 11, 2010
report, both of which included specific medical diagnoses ostensibly related to the January 13,
2010 employment incident.
In affirming the previous denial of the claim, the hearing representative found that
Dr. Desai provided “no diagnosis of the condition for which he was treating [appellant].” The
hearing representative concluded that appellant had not provided adequate medical evidence to
support that she suffered an injury as a result of the January 13, 2010 employment incident.
On the issue of fact of injury, the case is not in posture for decision. The Board’s
jurisdiction over a case is limited to reviewing the evidence that was before OWCP at the time of
its final decision.3 As the Board’s decisions are final with regard to the subject matter appealed,
it is crucial that all relevant evidence that was properly submitted to OWCP prior to the time of
issuance of its final decision be addressed by OWCP.4 In this instance, the hearing
representative failed to consider at least two relevant medical reports that OWCP received prior
to the issuance of the July 27, 2010 decision. Whether OWCP receives relevant evidence on the
date of the decision or several days prior, such evidence must be considered.5 As the hearing
representative failed to address all relevant evidenced before her at the time she issued the
July 27, 2010 decision, the case is remanded for a proper review of the evidence and issuance of
an appropriate final decision.

3

20 C.F.R. § 501.2(c)(1) (2010).

4

Id. at § 501.6(d); see William A. Couch, 41 ECAB 548, 553 (1990).

5

Willard McKennon, 51 ECAB 145 (1999).

2

IT IS HEREBY ORDERED THAT the July 27, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this order of the Board.
Issued: July 14, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

